Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 10/21/2019. Claims 1, 9 and 17 are independent claims. Claims 1, 3-7, 9-13 and 15-18 have been examined and rejected in the current patent application.
Response to Arguments
Applicant presents the following arguments in the April 27, 2022 amendment.
Applicant's arguments with respect to claims 1, 9 and 17 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR l.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR l.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 05/23/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2015/0134660 A1, hereinafter Yan) in view of Kallumadi et al. (US 2014/0229307 A1, hereinafter Kallumadi) in view of Love et al. (US 9,836,183 B1, hereinafter Love) and in view of Dunne et al. (US 2018/0336207 A1, hereinafter Dunne).
Regarding independent claim(s) 1, Yan discloses an apparatus comprising: a processor; and a computer readable medium on which is stored machine-readable instructions that cause the processor to (Yan discloses process and all other processes mentioned herein may be embodied in processor-executable program code read from one or more non-transitory computer-readable media, (see Yan: Para. 0023-0025 and 0063-0065). This reads on the claim concepts of an apparatus comprising: a processor; and a computer readable medium on which is stored machine-readable instructions that cause the processor to):
specify a sample size; sample, based on the specified sample size, a dataset that includes a plurality of items to identify a specified number of sampled items, wherein the sample size is independent of a number of the plurality of items; cluster the sampled items to generate a plurality of clusters (Yan discloses a first dataset comprising n data samples is identified. Each of datasets includes a small sample of dataset. For example, dataset 10 may include ten thousand records, and each of datasets 12, 14, 16 and 18 may include one hundred records randomly chosen from the ten thousand records of dataset 10. Each of the plurality of datasets includes m data samples selected from the b data samples identified (see Yan: Para. 0023-0030). Next, a cluster is identified for each of the b unique data samples identified, which is clusters are identified based on the attributes of each b unique data sample, (see Yan: Para. 0031-0038 and 0046-0057). This reads on the claim concepts of specify a sample size; sample, based on the specified sample size, a dataset that includes a plurality of items to identify a specified number of sampled items, wherein the sample size is independent of a number of the plurality of items; cluster the sampled items to generate a plurality of clusters);
However, Yan does not appear to specifically disclose perform assignment of un-sampled items from the plurality of items to the clusters; identify, based on the performance of assignment of the un-sampled items to the clusters, remaining un-sampled items that are not assigned to the clusters; compare a ratio associated with the remaining un-sampled items and the plurality of items to a specified threshold. 
In the same field of endeavor, Kallumadi discloses perform assignment of un-sampled items from the plurality of items to the clusters; identify, based on the performance of assignment of the unsampled items to the clusters, remaining un-sampled items that are not assigned to the clusters (Kallumadi discloses a mathematical function of the pairwise similarity measurements between the item listings for each cluster of item listings, and determining at least one cluster of outliers among the plurality of clusters of item listings using the pairwise similarity measurements between each cluster of item. Each clustering algorithm comes in two variants: a class that implements the fit method to learn the clusters on train data, and a function, that, given train data, returns an array of integer labels corresponding to the different clusters (unsupervised learning technique). All the methods accept standard data (n_samples, n_features). The algorithm clusters data by trying to separate samples in n groups of equal variance, minimizing a criterion known as the inertia or within cluster sum-of-squares. This algorithm requires the number of clusters to be specified. It scales well to large number of samples and has been used across a large range of application areas in many different fields. The algorithm divides a set of N samples X into K disjoint clusters C, each described by the mean μj of the samples in the cluster. The means are commonly called the cluster centroids; note that they are not, in general, points from X, although they live in the same space. The first step chooses the initial centroids, with the most basic method being to choose k samples from the dataset X. After initialization, K-means consists of looping between the two other steps. The first step assigns each sample to its nearest centroid. The second step creates new centroids by taking the mean value of all of the samples assigned to each previous centroid. The difference between the old and the new centroids are computed and the algorithm repeats these last two steps until this value is less than a threshold. In other words, it repeats until the centroids do not move significantly. Cluster analysis, or clustering, is an unsupervised machine learning task. Clustering algorithms only interpret the input data and find natural groups or clusters in feature space, (see Kallumadi: Para. 0040-0058 and 0062- 0076). This reads on the claim concept of perform assignment of un-sampled items from the plurality of items to the clusters; identify, based on the performance of assignment of the un-sampled items to the clusters, remaining un-sampled items that are not assigned to the clusters);
compare a ratio associated with the remaining un-sampled items and the plurality of items to a specified threshold (Kallumadi discloses clustering is a method of grouping the objects into clusters such that objects with most similarities remains into a group and has less or no similarities with the objects of another group. Cluster analysis finds the commonalities between the data objects and categorizes them as per the presence and absence of those commonalities. A ratio is a relationship between two things when it is expressed in numbers or amounts. Clustering algorithm can be used in identifying the cancerous data set. Initially we take known samples of cancerous and non-cancerous data set. Label both the samples data set. We then randomly mix both samples and apply different clustering algorithms into the mixed samples data set (this is known as learning phase of clustering algorithm) and accordingly check the result for how many data set we are getting the correct results (since this is known samples we already know the results beforehand) and hence we can calculate the percentage of correct results obtained. Now, for some arbitrary sample data set if we apply the same algorithm we can expect the result to be the same percentage correct as we got during the learning phase of the particular algorithm. On this basis we can search for the best suitable clustering algorithm for our data samples. This algorithm works by grouping the data one by one on the basis of the nearest distance measure of all the pairwise distance between the data point. The apriori specification of the threshold distance within the cluster and the minimum number of elements in each cluster. Now from each data point we find all its candidate data points. Candidate data points are those which are within the range of the threshold distance from the given data point. This way we find the candidate data points for all data point and choose the one with large number of candidate data points to form cluster. Now data points which belongs to this cluster is removed and the same procedure is repeated with the reduced set of data points until no more cluster can be formed satisfying the minimum size criteria, (see Kallumadi: Para. 0019-0025, 0058, 0061-0077, 0079-0087 and 0090-0091). This reads on the claim concept of compare a ratio associated with the remaining unsampled items and the plurality of items to a specified threshold); and
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the data cluster of Yan in order to have incorporated the Unsupervised Learning, as disclosed by Kallumadi, into since both of these mechanisms are directed to unsupervised learning is a machine learning technique in which models are not supervised using training dataset. Instead, models itself find the hidden patterns and insights from the given data. It can be compared to learning which takes place in the human brain while learning new things. The goal of unsupervised learning is to find the underlying structure of dataset, group that data according to similarities, and represent that dataset in a compressed format. A cluster is often an area of density in the feature space where examples from the domain (observations or rows of data) are closer to the cluster than other clusters. The cluster may have a center (the centroid) that is a sample or a point feature space and may have a boundary or extent. As such, cluster analysis is an iterative process where subjective evaluation of the identified clusters is fed back into changes to algorithm configuration until a desired or appropriate result is achieved. The k-means algorithm searches for a pre-determined number of clusters within an unlabeled multidimensional dataset. It accomplishes this using a simple conception of what the optimal clustering looks like: The "cluster center" is the arithmetic mean of all the points belonging to the cluster. Each point is closer to its own cluster center than to other cluster centers. After all, the number of possible combinations of cluster assignments is exponential in the number of data points an exhaustive search would be very, very costly. Fortunately for us, such an exhaustive search is not necessary: instead, the typical approach to k-means involves an intuitive iterative approach known as expectation maximization. Suppose the unsupervised learning algorithm is given an input dataset containing images of different types of cats and dogs. The algorithm is never trained upon the given dataset, which means it does not have any idea about the features of the dataset. The task of the unsupervised learning algorithm is to identify the image features on their own. Unsupervised learning algorithm will perform this task by clustering the image dataset into the groups according to similarities between images. Incorporating the teachings of Kallumadi into Yan would produce a system and method of identifying outliers in item categories are described. A pairwise similarity measurement may be determined between each item listing in a plurality of item listings based on a comparison of at least one feature of each item listing, as disclosed by Kallumadi, (see Abstract).
However, Yan and Kallumadi do not appears to specifically disclose based on a determination that the ratio is greater than the specified threshold, generate an indication of completion of clustering of the plurality of items.
In the same field of endeavor, Love discloses based on a determination that the ratio is greater than the specified threshold, generate an indication of completion of clustering of the plurality of items (Love discloses a clustered graph, as indicated by block 12. In some cases, the clustered graph may include a relatively large number of nodes, each node corresponding to some entity, document, or other item. A ratio is a relationship between two things when it is expressed in numbers or amounts. For example, clusters having nodes that connect to nodes in another cluster with greater than a threshold frequency, greater than a threshold average weight, or some combination thereof may be positioned closer to one another than clusters lacking these relationships. Clustering algorithm is the backbone behind the search engines. Search engines try to group similar objects in one cluster and the dissimilar objects far from each other. It provides result for the searched data according to the nearest similar object which are clustered around the data to be searched, (Love: Col. 5 line 1-67, Col. 6 line 1- 67, Col. 18 line 1-67, Col. 26 line 1-67, Col. 27 line 1-67 and Col. 30 line 1-67). This reads on the claim concept of based on a determination that the ratio is greater than the specified threshold, generate an indication of completion of clustering of the plurality of items).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the clusters include groups with small distances between cluster members of Yan and Kallumadi in order to have incorporated the greater than the specified threshold, as disclosed by Love, into since these mechanisms are directed to Cluster analysis or clustering is the task of grouping a set of objects in such a way that objects in the same group (called a cluster) are more similar (in some sense) to each other than to those in other groups (clusters). It is a main task of exploratory data analysis, and a common technique for statistical data analysis, used in many fields, including pattern recognition, image analysis, information retrieval, bioinformatics, data compression, computer graphics and machine learning. These models are based on the notion that the data points closer in data space exhibit more similarity to each other than the data points lying farther away. These models can follow two approaches. In the first approach, they start with classifying all data points into separate clusters & then aggregating them as the distance decreases. In the second approach, all data points are classified as a single cluster and then partitioned as the distance increases. Also, the choice of distance function is subjective. These models are very easy to interpret but lacks scalability for handling big datasets. Examples of these models are hierarchical clustering algorithm and its variants. These are iterative clustering algorithms in which the notion of similarity is derived by the closeness of a data point to the centroid of the clusters. K-Means clustering algorithm is a popular algorithm that falls into this category. In these models, the no. of clusters required at the end have to be mentioned beforehand, which makes it important to have prior knowledge of the dataset. These models run iteratively to find the local optima. These clustering models are based on the notion of how probable is it that all data points in the cluster belong to the same distribution. These models often suffer from overfitting. A popular example of these models is Expectation-maximization algorithm which uses multivariate normal distributions. These models search the data space for areas of varied density of data points in the data space. Initialize the threshold distance allowed for clusters and the minimum cluster size. Build a candidate cluster for each data point by including the closest point, the next closest, and so on, until the distance of the cluster surpasses the threshold. Save the candidate cluster with the most points as the first true cluster, and remove all points in the cluster from further consideration. Repeat with the reduced set of points until no more cluster can be formed having the minimum cluster size. Incorporating the teachings of Love into Yan and Kallumadi would produce a provided is a process including: obtaining a clustered graph, the clustered graph having three or more clusters, each cluster having a plurality of nodes of the graph, the nodes being connected in pairs by one or more respective edges; determining visual attributes of cluster icons based on amounts of nodes in clusters corresponding to the respective cluster icons, as disclosed by Love, (see Abstract).
However, Yan, Kallumadi and Love do not appears to specifically disclose identify a topic for each cluster of the plurality of clusters, wherein each cluster of the plurality of clusters is designated an original cluster; for a new cluster that is generated after generation of the plurality of clusters, compare each cluster of the plurality of clusters to the new cluster to identify a most similar cluster pair; count a number of intersected points between clusters of the cluster pair; and if an intersection over union based on the intersected points exceeds a specified topic threshold, transfer the topic of the original cluster from the cluster pair to the new cluster.
In the same field of endeavor, Dunne discloses identify a topic for each cluster of the plurality of clusters, wherein each cluster of the plurality of clusters is designated an original cluster; for a new cluster that is generated after generation of the plurality of clusters (Dunne discloses topic analysis aims to discover the underlying topics or themes of text-based documents. Topic analysis may be desirable in numerous applications, such as in document management and retrieval. For example, processes for disentangling interleaved messages, which are exchanged in a chat messaging system or the like, may use topic analysis to identify a subset of messages that form part of a common conversation relating to a particular topic or theme over a period of time. A plurality of clusters containing one or more data objects is dynamically formed. A data object is associated with a cluster in dependence upon the at least one member's similarity in comparison to members in other data objects. The clustering method is applied to chat messages, represented by a vector of most important words, to form clusters of messages on chat topics. For example, messages associated with a cluster having the same keywords with the same or similar MLE scores, and thus relating to the same theme within the relatively stable topic cluster, may be reordered so that messages having the same theme are closer together within a cluster, rather than moved to a separate new cluster. The method 100 may be performed by one or more modules, components and/or subsystems of a clustering system for structuring the documents in topic clusters or groups with increased precision for improved efficiency, {see Dunne: Para. 0031-0047). This reads on the claim concept of identify a topic for each cluster of the plurality of clusters, wherein each cluster of the plurality of clusters is designated an original cluster; for a new cluster that is generated after generation of the plurality of clusters),
compare each cluster of the plurality of clusters to the new cluster to identify a most similar cluster pair; count a number of intersected points between clusters of the cluster pair; and if an intersection over union based on the intersected points exceeds a specified topic threshold, transfer the topic of the original cluster from the cluster pair to the new cluster (Dunne discloses the processor is configured to compare the topics from different sets and subsets of documents to identify patterns of changes in the relevance of topic keywords over time. The processor is configured to redefine the document clusters to form more homogenous clusters based on the identified patterns. A data object is associated with a cluster in dependence upon the at least one member's similarity in comparison to members in other data objects. The clustering method is applied to chat messages, represented by a vector of most important words, to form clusters of messages on chat topics. Step 170 may reassociate messages with clusters when topic drift and/or topic convergence is identified and according to the level of topic drift and/or topic convergence {e.g., whether the increase or decrease in MLE scores of representative keywords over time exceeds a predefined threshold indicative of "high" topic drift or "high" topic convergence, respectively). The method clusters each of the plurality of consecutive sets of documents and the one or more subsets of documents in accordance with each of the identified plurality of topics. The method redefines the document clusters to form more homogeneous clusters based on the identified patterns, (see Dunne: Para. 0031-0043, 0044-0047, 0056-0058, 0061-0062 and 0072). This reads on the claim concept of compare each cluster of the plurality of clusters to the new cluster to identify a most similar cluster pair; count a number of intersected points between clusters of the cluster pair; and if an intersection over union based on the intersected points exceeds a specified topic threshold, transfer the topic of the original cluster from the cluster pair to the new cluster).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the clusters include groups with small distances between cluster members by specified threshold of Yan, Kallumadi and Love in order to have incorporated the data clustering, as disclosed by Dunne, into since these mechanisms are directed to a plurality of documents, each of the plurality of documents represented by a vector of words and associated with a point in time. The method divides the received plurality of documents into first (macro) time slices using a first time interval to form a plurality of chronologically consecutive sets of documents. The method sub-divides each of the plurality of consecutive sets of documents into one or more second (micro) time slices using respective second time intervals to form one or more subsets of documents. The method identifies a plurality of topics in each of the plurality of consecutive sets of documents and the one or more subsets of documents, each of the plurality of topics represented by a set of most relevant topic keywords. The method clusters each of the plurality of consecutive sets of documents and the one or more subsets of documents in accordance with each of the identified plurality of topics. The method compares each of the identified plurality of topics with respect to each of the plurality of consecutive sets of documents and the one or more subsets of documents to detect patterns of changes in the set of most relevant topic keywords over time. Clustering is an unsupervised machine learning method of identifying and grouping similar data points in larger datasets without concern for the specific outcome. Clustering (sometimes called cluster analysis) is usually used to classify data into structures that are more easily understood and manipulated. Clustering is the task of dividing the population or data points into a number of groups such that data points in the same groups are more similar to other data points in the same group than those in other groups. In simple words, the aim is to segregate groups with similar traits and assign them into clusters. Clustering is the process of making a group of abstract objects into classes of similar objects. Clustering analysis is broadly used in many applications such as market research, pattern recognition, data analysis, and image processing. Clustering can also help marketers discover distinct groups in their customer base. And they can characterize their customer groups based on the purchasing patterns. Clustering also helps in classifying documents on the web for information discovery. Incorporating the teachings of Dunne into Yan, Kallumadi and Love would produce a system, method and computer program product performs data analysis and clustering. A plurality of data objects are received, each represented by a vector of features and associated with a point in time. The plurality of data objects is divided into first time slices to form a plurality of consecutive sets of data objects. Each set of data objects is sub-divided into one or more second time slices so as to form one or more subsets of data objects, as disclosed by Dunne, (see Abstract). 
Regarding dependent claim(s) 3, the combination of Yan, Kallumadi, Love and Dunne disclose the apparatus as in claim 1. However, the combination of Yan, love and Dunne do not appear to specifically disclose wherein the instructions to compare the ratio associated with the remaining unsampled items and the plurality of items to the specified threshold further cause the processor to: determine the ratio by dividing a value determined by subtracting the remaining un-sampled items from the plurality of items, by the plurality of items.
In the same field of endeavor, Kallumadi discloses wherein the instructions to compare the ratio associated with the remaining un-sampled items and the plurality of items to the specified threshold further cause the processor to: determine the ratio by dividing a value determined by subtracting the remaining un-sampled items from the plurality of items, by the plurality of items (Kallumadi discloses each clustering algorithm comes in two variants: a class, that implements the fit method to learn the clusters on train data, and a function, that, given train data, returns an array of integer labels corresponding to the different clusters. clustering tries to group similar kinds of items in form of clusters. It finds the similarity between the items and groups them into the clusters. Clustering algorithm works in three steps. Let's see what these three steps are: Select the k values, Initialize the (subtracting) centroids and Select the group and find the average (mean) or dividing. Measure the distance from the cluster mean, assign the point to the nearest cluster and calculate the cluster mean using the new point. Cluster all the remaining points, calculates the mean of each cluster and then reclusters based on the new mean. It repeats until the cluster no longer change. All the methods accept standard data (n_samples, n_features). The algorithm clusters data by trying to separate samples in n groups of equal variance, minimizing a criterion known as the inertia or within-cluster sum-of-squares. This algorithm requires the number of clusters to be specified. It scales well to large number of samples and has been used across a large range of application areas in many different fields. The algorithm divides a set of N samples X into K disjoint clusters C, each described by the mean μj of the samples in the cluster. The means are commonly called the cluster centroids; note that they are not, in general, points from X, although they live in the same space. The first step chooses the initial centroids, with the most basic method being to choose k samples from the dataset X. After initialization, the algorithm consists of looping between the two other steps. The first step assigns each sample to its nearest centroid. The second step creates new centroids by taking the mean value of all of the samples assigned to each previous centroid. The difference between the old and the new centroids are computed and the algorithm repeats these last two steps until this value is less than a threshold. In other words, it repeats until the centroids do not move significantly. Cluster analysis, or clustering, is an unsupervised machine learning task. Clustering algorithms only interpret the input data and find natural groups or clusters in feature space. A ratio is a relationship between two things when it is expressed in numbers or amounts. This algorithm works by grouping the data one by one on the basis of the nearest distance measure of all the pairwise distance between the data point. The a priori specification of the threshold distance within the cluster and the minimum number of elements in each cluster, (see Kallumadi: Para. 0019-0025, 0040-0058, 0061-0077, 0079-0087 and 0090-0091). This reads on the claim concept of wherein the instructions to compare the ratio associated with the remaining un-sampled items and the plurality of items to the specified threshold further cause the processor to: determine the ratio by dividing a value determined by subtracting the remaining un-sampled items from the plurality of items, by the plurality of items). 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2015/0134660, A1 hereinafter Yan) in view of Kallumadi et al. (US 2014/0229307 A1, hereinafter Kallumadi) in view of Love et al. (US 9,836,183 B1, hereinafter Love), in view of Dunne et al. (US 2018/0336207 A1, hereinafter Dunne) and in view of Chen et al. (US 2011/0035379 A1, hereinafter Chen).
Regarding dependent claim(s) 2, the combination of Yan, Kallumadi, Love and Dunne disclose the apparatus as in claim 1. However, the combination of Yan, Kallumadi, Love and Dunne do not appear to specifically disclose wherein the instructions to sample, based on the specified sample size, the dataset that includes the plurality of items to identify the specified number of sampled items further cause the processor to: randomly sample, based on the specified sample size, the dataset that includes the plurality of items to identify the specified number of sampled items.
In the same field of endeavor, Chen discloses wherein the instructions to sample, based on the specified sample size, the dataset that includes the plurality of items to identify the specified number of sampled items further cause the processor to: randomly sample, based on the specified sample size, the dataset that includes the plurality of items to identify the specified number of sampled items (Chen discloses a clustering and recommendation machine determines that an item is included in a cluster of items, (see Chen: Para. 0019-0025). A machine 1300, according to some example embodiments, that is able to read instructions to perform and executing, (see Chen: Para. 0136-0140). Cluster size, randomly sample a subset of items in the dissolved clusters as new cluster centroids, using the same d as the item-product ratio, (see Chen: Para. 0043 and 0052-0056). Identify the item based on the popularity data accessed by the access module, (see Chen: Para. 0111-0115). This reads on the claim concepts of wherein the instructions to sample, based on the specified sample size, the dataset that includes the plurality of items to identify the specified number of sampled items further cause the processor to: randomly sample, based on the specified sample size, the dataset that includes the plurality of items to identify the specified number of sampled items). 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the clusters include groups with small distances between cluster members by specified threshold of Yan, Kallumadi, Love and Dunne in order to have incorporated the probabilistic cluster of an items, as disclosed by Chen, into since these mechanisms are directed to a web server machine may cause an electronic storefront to be displayed to the user, and the electronic storefront may include a presentation of a recommended item. For example, the web server machine may transmit data describing the recommended item to a web client machine of the user, and the web client machine may use the data to present the item using the electronic storefront. As example, an identification machine may access a user profile database containing a preference profile for the user, as well as an item inventory database of available items. The preference profile may contain a list of items desired by the user, as reported by the user to the identification machine. Based on the user's preference profile, the identification machine may select one of the available items for recommendation to the user. Organizing data into clusters helps identify the data’s underlying structure and finds applications across industries. Clustering involves dividing data points into multiple clusters of similar values. In other words, the objective of clustering is to segregate groups with similar traits and bundle them together into different clusters. It is basically a collection of objects on the basis of similarity and dissimilarity between them. The clustering Algorithms are of many types. A data item is a container of data that is registered with the server. The set of data items registered with the server comprises the server's data store. Data items are stored in computer databases in a variety of ways and may be secured to restrict access or left unsecured to make them readily available to anyone who wishes to access them.  Incorporating the teachings of Chen into Yan, Kallumadi and Love would produce the machine determines that the item is included in the cluster, based on the likelihood, as disclosed by Chen, (see Abstract).
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2015/0134660, A1 hereinafter Yan) in view of Kallumadi et al. (US 2014/0229307 A1, hereinafter Kallumadi) in view of Love et al. (US 9,836,183 B1, hereinafter Love), in view of Dunne et al. (US 2018/0336207 A1, hereinafter Dunne) and in view of Huang et al. (US 2016/0364421, A1 hereinafter Huang). 
Regarding dependent claim(s) 4, the combination of Yan, Kallumadi, Love and Dunne disclose the apparatus as in claim 1. However, the combination of Yan, love and Dunne do not appear to specifically disclose wherein the instructions further cause the processor to: based on a determination that the ratio is less than or equal to the specified threshold, further sample the remaining un-sampled items to identify a further specified number of sampled items; perform assignment of further unsampled items from the remaining unsampled items to all of the clusters; identify, based on the performance of assignment of the further un-sampled items to all of the clusters, further remaining unsampled items that are not assigned to the clusters; compare a further ratio associated with the further remaining unsampled items and the plurality of items to the specified threshold. 
In the same field of endeavor, Kallumadi discloses wherein the instructions further cause the processor to: based on a determination that the ratio is less than or equal to the specified threshold, further sample the remaining un-sampled items to identify a further specified number of sampled items (Kallumadi discloses the instruction set provides commands to the processor, to tell it what it needs to do. Clustering is the task of dividing the data points into a number of groups such that data points in the same groups are more similar to other data points in the same group than those in other groups. Clustering algorithms only interpret the input data and find natural groups or clusters in feature space based on the threshold. It repeats until the cluster no longer change. All the methods accept standard data (n_samples, n_features). The algorithm clusters data by trying to separate samples inn groups of equal variance, minimizing a criterion known as the inertia or within-cluster sum-of-squares. This algorithm requires the number of clusters to be specified. It scales well to large number of samples and has been used across a large range of application areas in many different fields. The algorithm divides a set of N samples X into K disjoint clusters C, each described by the mean μj of the samples in the cluster. The means are commonly called the cluster centroids; note that they are not, in general, points from X, although they live in the same space. The first step chooses the initial centroids, with the most basic method being to choose k samples from the dataset X. After initialization, the algorithm consists of looping between the two other steps. The first step assigns each sample to its nearest centroid. The second step creates new centroids by taking the mean value of all of the samples assigned to each previous centroid. The difference between the old and the new centroids are computed and the algorithm repeats these last two steps until this value is less than a threshold. In other words, it repeats until the centroids do not move significantly. Cluster analysis, or clustering, is an unsupervised machine learning task. Clustering algorithms only interpret the input data and find natural groups or clusters in feature space. A ratio is a relationship between two things when it is expressed in numbers or amounts. This algorithm works by grouping the data one by one on the basis of the nearest distance measure of all the pairwise distance between the data point. The apriori specification of the threshold distance within the cluster and the minimum number of elements in each cluster, (see Kallumadi: Para. 0019-0025, 0040-0058, 0061-0077, 0079-0087 and 0090-0091). This reads on the claim concept of wherein the instructions further cause the processor to: based on a determination that the ratio is less than or equal to the specified threshold, further sample the remaining un-sampled items to identify a further specified number of sampled items);
perform assignment of further un-sampled items from the remaining un-sampled items to all of the clusters; identify, based on the performance of assignment of the further un-sampled items to all of the clusters, further remaining un-sampled items that are not assigned to the clusters (Kallumadi discloses a mathematical function of the pairwise similarity measurements between the item listings for each cluster of item listings, and determining at least one cluster of outliers among the plurality of clusters of item listings using the pairwise similarity measurements between each cluster of item. Each clustering algorithm comes in two variants: a class that implements the fit method to learn the clusters on train data, and a function, that, given train data, returns an array of integer labels corresponding to the different clusters (unsupervised learning technique). All the methods accept standard data (n_samples, n_features). The algorithm clusters data by trying to separate samples in n groups of equal variance, minimizing a criterion known as the inertia or within-cluster sum-of-squares. This algorithm requires the number of clusters to be specified. It scales well to large number of samples and has been used across a large range of application areas in many different fields. The algorithm divides a set of N samples X into K disjoint clusters C, each described by the mean μj of the samples in the cluster. The means are commonly called the cluster centroids; note that they are not, in general, points from X, although they live in the same space. The first step chooses the initial centroids, with the most basic method being to choose k samples from the dataset X. After initialization, K-means consists of looping between the two other steps. The first step assigns each sample to its nearest centroid. The second step creates new centroids by taking the mean value of all of the samples assigned to each previous centroid. The difference between the old and the new centroids are computed and the algorithm repeats these last two steps until this value is less than a threshold. In other words, it repeats until the centroids do not move significantly. Cluster analysis, or clustering, is an unsupervised machine learning task. Clustering algorithms only interpret the input data and find natural groups or clusters in feature space, (see Kallumadi: Para. 0040-0058 and 0062- 0076). This reads on the claim concept of perform assignment of further un-sampled items from the remaining un-sampled items to all of the clusters; identify, based on the performance of assignment of the further un-sampled items to all of the clusters, further remaining un-sampled items that are not assigned to the clusters); 
compare a further ratio associated with the further remaining un-sampled items and the plurality of items to the specified threshold (Kallumadi discloses clustering is a method of grouping the objects into clusters such that objects with most similarities remains into a group and has less or no similarities with the objects of another group. Cluster analysis finds the commonalities between the data objects and categorizes them as per the presence and absence of those commonalities. A ratio is a relationship between two things when it is expressed in numbers or amounts. Clustering algorithm can be used in identifying the cancerous data set. Initially we take known samples of cancerous and non-cancerous data set. Label both the samples data set. We then randomly mix both samples and apply different clustering algorithms into the mixed samples data set (this is known as learning phase of clustering algorithm) and accordingly check the result for how many data set we are getting the correct results {since this is known samples we already know the results beforehand) and hence we can calculate the percentage of correct results obtained. Now, for some arbitrary sample data set if we apply the same algorithm we can expect the result to be the same percentage correct as we got during the learning phase of the particular algorithm. On this basis we can search for the best suitable clustering algorithm for our data samples. This algorithm works by grouping the data one by one on the basis of the nearest distance measure of all the pairwise distance between the data point. The a priori specification of the threshold distance within the cluster and the minimum number of elements in each cluster. Now from each data point we find all its candidate data points. Candidate data points are those which are within the range of the threshold distance from the given data point. This way we find the candidate data points for all data point and choose the one with large number of candidate data points to form cluster. Now data points which belongs to this cluster is removed and the same procedure is repeated with the reduced set of data points until no more cluster can be formed satisfying the minimum size criteria, (see Kallumadi: Para. 0019-0025, 0058, 0061-0077, 0079- 0087 and 0090-0091). This reads on the claim concept of compare a further ratio associated with the further remaining un-sampled items and the plurality of items to the specified threshold); and
However, the combination of Yan, Kallumadi, love and Dunne do not appear to specifically disclose cluster the further sampled items to generate a further plurality of clusters.
In the same field of endeavor, Huang discloses cluster the further sampled items to generate a further plurality of clusters (Huang discloses cluster analysis or clustering is the task of grouping a set of objects in such a way that objects in the same group (called a cluster) are more similar (in some sense or another) to each other than to those in other groups {clusters). Popular notions of clusters include groups with small distances among the cluster members, dense areas of the data space, intervals or particular statistical distributions. Clustering can therefore be formulated as a multiobjective optimization problem. The appropriate clustering algorithm and parameter settings (including values such as the distance function to use, a density threshold or the number of expected clusters) depend on the individual data set and intended use of the results. A sample dataset means a subset of records. A sample is a set of individuals or objects collected or selected from an items by a defined procedure. The method of identifying similar groups of data/items in a dataset is called clustering. Items in each group are comparatively more similar to items of that group than those of the other groups. Clustering is the task of dividing the population or data points into a number of groups such that data points in the same groups are more similar to other data points in the same group than those in other groups. In simple words, the aim is to segregate groups with similar traits and assign them into clusters. The clustering analysis yields multiple clusters, with each cluster including at least one (and usually more) records, (see Huang: Para. 0048-0050, 0053-0059, 0061-0071 and 0082-0086). This reads on the claim concept of cluster the further sampled items to generate a further plurality of clusters);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the clusters include groups with small distances between cluster members by specified threshold of Yan, Kallumadi, Love and Dunne in order to have incorporated the clusters are grouped into levels, as disclosed by Huang, into since these mechanisms are directed to a plurality of record identifiers with each record identifier uniquely identifying a record in a database; performing cluster analysis on the records corresponding to the plurality of record identifiers to yield a plurality of clusters, with each cluster including at least one record; and constructing a database index data structure where: each record identifier is represented a leaf node, each cluster is represented as a non-leaf node, and each leaf node is related to at least one non-leaf node base upon which record identifiers belong to which clusters. Cluster analysis itself is not one specific algorithm, but the general task to be solved. It can be achieved by various algorithms that differ significantly in their notion of what constitutes a cluster and how to efficiently find them. Popular notions of clusters include groups with small distances among the cluster members, dense areas of the data space, intervals or particular statistical distributions. Clustering can therefore be formulated as a multi-objective optimization problem. The appropriate clustering algorithm and parameter settings (including values such as the distance function to use, a density threshold or the number of expected clusters) depend on the individual data set and intended use of the results. Cluster analysis as such is not an automatic task, but an iterative process of knowledge discovery or interactive multi-objective optimization that involves trial and failure. It will often be necessary to modify data preprocessing and model parameters until the result. Incorporating the teachings of Huang into Yan, Kallumadi and Love would produce analysis results are determined based on progressive data sampling. Sampling is conducted based on the level of detail required and/or the resources (time or computing resources) that are available. Larger, more concentrated clusters, at higher levels of detail, are sampled more sparsely. Smaller, more diffuse clusters, at lower levels of detail, are sampled more intensively. Analysis results, including outlier data, include proportional representation from the whole database up to the level of detail required. Results are quickly determined with specified degree of accuracy, based on initial sampling, and are refined with subsequent sampling, as disclosed by Huang, (see Abstract). 
However, the combination of Yan, Kallumadi, Dunne and Huang do not appear to specifically disclose based on a determination that the further ratio is greater than the specified threshold, generate the indication of completion of clustering of the plurality of items.
In the same field of endeavor, Love discloses based on a determination that the further ratio is greater than the specified threshold, generate the indication of completion of clustering of the plurality of items (Love discloses a clustered graph, as indicated by block 12. In some cases, the clustered graph may include a relatively large number of nodes, each node corresponding to some entity, document, or other item. A ratio is a relationship between two things when it is expressed in numbers or amounts. For example, clusters having nodes that connect to nodes in another cluster with greater than a threshold frequency, greater than a threshold average weight, or some combination thereof may be positioned closer to one another than clusters lacking these relationships. Clustering algorithm is the backbone behind the search engines. Search engines try to group similar objects in one cluster and the dissimilar objects far from each other. It provides result for the searched data according to the nearest similar object which are clustered around the data to be searched, (Love: Col. 5 line 1-67, Col. 6 line 1-67, Col. 18 line 1-67, Col. 26 line 1-67, Col. 27 line 1-67 and Col. 30 line 1-67). This reads on the claim concept of based on a determination that the further ratio is greater than the specified threshold, generate the indication of completion of clustering of the plurality of items).
Regarding dependent claim(s) 5, the combination of Yan, Kallumadi, Love, Dunne and Huang disclose the apparatus as in claim 4. However, the combination of Yan, Kallumadi, Dunne and Huang do not appear to specifically disclose wherein the instructions further cause the processor to: iteratively generate additional clusters and perform assignment of additional un-sampled items to all of the clusters until a final ratio associated with additional remaining un-sampled items is greater than the specified threshold.
In the same field of endeavor, Love discloses wherein the instructions further cause the processor to: iteratively generate additional clusters and perform assignment of additional un-sampled items to all of the clusters until a final ratio associated with additional remaining un-sampled items is greater than the specified threshold (Love discloses iteratively determine whether the model parameters agree with the labels in the training set and adjust the model parameters to increase an amount of agreement (or determine whether the model parameters disagree and adjust the model parameters to reduce an amount of disagreement). These iterations may continue until an amount of change between iterations is less than a threshold or a threshold number of iterations have occurred. The iteratively approached for a collection of bodies interacting with one another over distance with forces that are a function of pairwise distances. For example, clusters having nodes that connect to nodes in another cluster with greater than a threshold frequency, greater than a threshold average weight, or some combination thereof may be positioned closer to one another than clusters lacking these relationships. Clustering algorithm tries to group similar items in the form of clusters. The number of groups is represented by K. Clustering algorithms group samples into clusters such that samples within the same cluster are more similar than samples that are not in the cluster. Clusters all the remaining points, calculates the mean of each cluster and then re-cluster based on the new mean. It repeats until cluster no longer change, (see Love: Col. 21 line 1-67 and Col. 38 line 1-67). This reads on the claim concepts of wherein the instructions further cause the processor to: iteratively generate additional clusters and perform assignment of additional un-sampled items to all of the clusters until a final ratio associated with additional remaining un-sampled items is greater than the specified threshold).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2015/0134660, A1 hereinafter Yan) in view of Kallumadi et al. (US 2014/0229307 A1, hereinafter Kallumadi) in view of Love et al. (US 9,836,183 B1, hereinafter Love), in view of Dunne et al. (US 2018/0336207 A1, hereinafter Dunne) and in view of Hertz et al. (US 2018/0082183 A1, hereinafter Hertz).
Regarding dependent claim(s) 7, the combination of Yan, Kallumadi, Love and Dunne disclose the apparatus as in claim 1. However, the combination of Yan, Kallumadi, Love and Dunne do not appear to specifically disclose wherein the instructions further cause the processor to: for each cluster of the plurality of clusters, separate each item assigned to the cluster into at least one sentence; for each sentence, identify at least one noun phrase; rank noun phrases according to a term frequency measure; identify, from the ranked noun phrases, a specified number of highest ranked noun phrases; and utilize the highest ranked noun phrases with a deep neural network model to identify a topic of the cluster.
In the same field of endeavor, Hertz discloses wherein the instructions further cause the processor to: for each cluster of the plurality of clusters, separate each item assigned to the cluster into at least one sentence; for each sentence, identify at least one noun phrase (Hertz discloses applied against a given textual document, the process of information extraction is used to identify entities of predefined types appearing within the text and then to list them (e.g., people, companies, geographical locations, currencies, units of time, etc.). IE may also be applied to extract other words or terms or strings of words or phrases. Evidence Scoring Module 29 may be used to score the detected and identified supply chain relationship candidate sentence/company pair and may include an aggregator, discussed in detail below, to arrive at an aggregate evidence score. A cluster module 30 for clustering (e.g., categorizing) identified entities, and a signal module 31 for generating and transmitting a signal associated with the computed significance score. Context-Free Grammar (FCFG) for parsing natural language questions. Our FCFG consists of phrase structure rules (i.e., grammar rules). There are a variety of methods available for automatic event or entity extraction, including linguistic or semantic processors to identify, based on known terms or applied syntax, likely noun phrases. Filtering may be applied to discern true events or entities from unlikely events or entities, (see Hertz: Para. 0055-0068, 0073-0084, 0091-0099, 0158, 0167, 0173 and 0213). This reads on the claim concept of wherein the instructions further cause the processor to: for each cluster of the plurality of clusters, separate each item assigned to the cluster into at least one sentence; for each sentence, identify at least one noun phrase);
for each sentence, identify at least one noun phrase; rank noun phrases according to a term frequency measure; identify, from the ranked noun phrases, a specified number of highest ranked noun phrases (Hertz discloses evidence at the Sentence Level refers to the quality of the classification model that classifies a pair of companies at a sentence level. At a Company Pair Level, for each company pair, all the sentences/evidences above a threshold are chosen and a model calculates an aggregated score for the pair. The source document text is broken down into a set of sentences and the system now processes each sentence to identify relations. When a natural language question has multiple parses, we always choose the first parse. Future work may include developing ranking mechanisms in order to rank the parses of a question. Based upon such calculated similarity scores, the given entity is linked to the candidate node that it has the highest similarity score with, this may be conditioned on if their similarity score is also above a pre-defined threshold, (see Hertz: Para. 0055-0068, 0073-0084, 0140- 0146, 0091-0099, 0158, 0167, 0173-0174, and 0213). This reads on the claim concept of for each sentence, identify at least one noun phrase; rank noun phrases according to a term frequency measure; identify, from the ranked noun phrases, a specified number of highest ranked noun phrases); and
utilize the highest ranked noun phrases with a deep neural network model to identify a topic of the cluster (Hertz discloses NLP techniques for relation extraction, such as syntactic parsing, and chunking. Recently, several neural network-based algorithms have been proposed for relation extraction. A natural language processing (NLP) and text analytics involves using machine learning algorithms and narrow artificial intelligence (Al) to understand the meaning of text documents. The systems and techniques, including deep learning and machine learning processes, utilize information. The system combines Machine Leaming and/or deep learning models to identify sentences mentioning or referencing or representing a supply chain connection between two companies (evidence). A cluster module 30 for clustering (e.g., categorizing) identified entities, and a signal module 31 for generating and transmitting a signal associated with the computed significance score, (see Hertz: Para. 0055-0068, 0073-0084, 0140-0146, 0091-0099, 0158, 0167, 0173-0174, 0200-0204 and 0213). This reads on the claim concept of utilize the highest ranked noun phrases with a deep neural network model to identify a topic of the cluster).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the clusters include groups with small distances between cluster members by specified threshold of Yan, Kallumadi, Love and Dunne in order to have incorporated the relationships between companies based on sentence or text, as disclosed by Hertz, into since these mechanisms are directed to natural language processing uses algorithms to understand and manipulate human language. This technology is one of the most broadly applied areas of machine learning. As Al continues to expand, so will the demand for professionals skilled at building models that analyze speech and language, uncover contextual patterns, and produce insights from text and audio. Unsupervised learning is an active field of research and has always been a challenge in deep learning. Finding out meaningful patterns from large datasets without the presence of labels is extremely helpful for many applications. Advances in unsupervised learning are very crucial for artificial general intelligence. Performing unsupervised clustering is equivalent to building a classifier without using labeled samples. One method to do deep learning based clustering is to learn good feature representations and then run any classical clustering algorithm on the learned representations. There are several deep unsupervised learning methods available which can map data-points to meaningful low dimensional representation vectors. The representation vector contains all the important information of the given data-point, hence clustering on the representation vectors yield better results. Given two input data-points, model outputs whether the inputs belong to the same cluster or not. Basically, there is a network with a softmax activation which takes an input data-point and produces a vector with probabilities of the input belong to the given set of clusters. Given two input data-points, the dot product of the model outputs of both the inputs is taken. When the cluster assignments of the two inputs are different, the dot product will be zero and for the same cluster assignments, the dot product will be one. As dot product is a differentiable operation, we can train it with backpropagation with pairwise training labels. Clustering is an unsupervised approach of machine learning, and it groups similar objects into a cluster. The classic approach for text classification typically starts with the feature extraction stage, and then followed by classifier stage. Text categorization is significant for natural language processing (NLP) with many applications, such as document classification, web search, ranking, information retrieval, and spam filtering. Many neural networks based models attracted researchers recently, and these methods has achieved good results in practice. Incorporating the teachings of Hertz into Yan, Kallumadi, Love and Dunne would produce the system combines Machine Learning models to identify sentences mentioning supply chain between two companies (evidence), and an aggregation layer to take into account the evidence found and assign a confidence score to the relationship between companies, as disclosed by Hertz, (see Abstract).  
Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2015/0134660, A1 hereinafter Yan) in view of Kallumadi et al. (US 2014/0229307 A1, hereinafter Kallumadi) and in view of Dunne et al. (US 2018/0336207 A1, hereinafter Dunne).
Regarding independent claim(s) 9, Yan discloses a computer-implemented method comprising: specifying, by a processor, a sample size; sampling, by the processor, based on the specified sample size, a dataset that includes a plurality of items to identify a specified number of sampled items, wherein the sample size is independent of a number of the plurality of items; clustering, by the processor, the sampled items to generate a plurality of clusters (Yan discloses process and all other processes mentioned herein may be embodied in processor-executable program code read from one or more non-transitory computer-readable media, (see Yan: Para. 0023-0025 and 0063-0065). a first dataset comprising n data samples is identified. Each of datasets includes a small sample of dataset. For example, dataset 10 may include ten thousand records, and each of datasets 12, 14, 16 and 18 may include one hundred records randomly chosen from the ten thousand records of dataset 10. Each of the plurality of datasets includes m data samples selected from the b data samples identified (see Yan: Para. 0023-0030). Next, a cluster is identified for each of the b unique data samples identified, which is clusters are identified based on the attributes of each b unique data sample, (see Yan: Para. 0031-0038 and 0046-0057). This reads on the claim concepts of a computer-implemented method comprising: specifying, by a processor, a sample size; sampling, by the processor, based on the specified sample size, a dataset that includes a plurality of items to identify a specified number of sampled items, wherein the sample size is independent of a number of the plurality of items; clustering, by the processor, the sampled items to generate a plurality of clusters); 
However, Yan does not appears to specifically disclose performing, by the processor, assignment of un-sampled items from the plurality of items to the clusters; identifying, by the processor, based on the performance of assignment of the un-sampled items to the clusters, remaining un-sampled items that are not assigned to the clusters; comparing, by the processor, a ratio associated with the remaining un-sampled items and the plurality of items to a specified threshold; based on a determination that the ratio is less than or equal to the specified threshold, further sampling, by the processor, the remaining un-sampled items to identify a further specified number of sampled items; and clustering, by the processor, the further sampled items to generate a further plurality of clusters.
In the same field of endeavor, Kallumadi discloses performing, by the processor, assignment of un-sampled items from the plurality of items to the clusters; identifying, by the processor, based on the performance of assignment of the un-sampled items to the clusters, remaining un-sampled items that are not assigned to the clusters (Kallumadi discloses a mathematical function of the pairwise similarity measurements between the item listings for each cluster of item listings, and determining at least one cluster of outliers among the plurality of clusters of item listings using the pairwise similarity measurements between each cluster of item. Each clustering algorithm comes in two variants: a class that implements the fit method to learn the clusters on train data, and a function, that, given train data, returns an array of integer labels corresponding to the different clusters (unsupervised learning technique). All the methods accept standard data (n_samples, n_features). The algorithm clusters data by trying to separate samples in n groups of equal variance, minimizing a criterion known as the inertia or within-cluster sum-of-squares. This algorithm requires the number of clusters to be specified. It scales well to large number of samples and has been used across a large range of application areas in many different fields. The algorithm divides a set of N samples X into K disjoint clusters C, each described by the mean μj of the samples in the cluster. The means are commonly called the cluster centroids; note that they are not, in general, points from X, although they live in the same space. The first step chooses the initial centroids, with the most basic method being to choose k samples from the dataset X. After initialization, K-means consists of looping between the two other steps. The first step assigns each sample to its nearest centroid. The second step creates new centroids by taking the mean value of all of the samples assigned to each previous centroid. The difference between the old and the new centroids are computed and the algorithm repeats these last two steps until this value is less than a threshold. In other words, it repeats until the centroids do not move significantly. Cluster analysis, or clustering, is an unsupervised machine learning task. Clustering algorithms only interpret the input data and find natural groups or clusters in feature space, (see Kallumadi: Para. 0040-0058 and 0062-0076). This reads on the claim concept of performing, by the processor, assignment of un-sampled items from the plurality of items to the clusters; identifying, by the processor, based on the performance of assignment of the un-sampled items to the clusters, remaining un-sampled items that are not assigned to the clusters); 
comparing, by the processor, a ratio associated with the remaining un-sampled items and the plurality of items to a specified threshold (Kallumadi discloses clustering is a method of grouping the objects into clusters such that objects with most similarities remains into a group and has less or no similarities with the objects of another group. Cluster analysis finds the commonalities between the data objects and categorizes them as per the presence and absence of those commonalities. A ratio is a relationship between two things when it is expressed in numbers or amounts. Clustering algorithm can be used in identifying the cancerous data set. Initially we take known samples of cancerous and non-cancerous data set. Label both the samples data set. We then randomly mix both samples and apply different clustering algorithms into the mixed samples data set (this is known as learning phase of clustering algorithm) and accordingly check the result for how many data set we are getting the correct results {since this is known samples we already know the results beforehand) and hence we can calculate the percentage of correct results obtained. Now, for some arbitrary sample data set if we apply the same algorithm we can expect the result to be the same percentage correct as we got during the learning phase of the particular algorithm. On this basis we can search for the best suitable clustering algorithm for our data samples. This algorithm works by grouping the data one by one on the basis of the nearest distance measure of all the pairwise distance between the data point. The a priori specification of the threshold distance within the cluster and the minimum number of elements in each cluster. Now from each data point we find all its candidate data points. Candidate data points are those which are within the range of the threshold distance from the given data point. This way we find the candidate data points for all data point and choose the one with large number of candidate data points to form cluster. Now data points which belongs to this cluster is removed and the same procedure is repeated with the reduced set of data points until no more cluster can be formed satisfying the minimum size criteria, (see Kallumadi: Para. 0019-0025, 0058, 0061-0077, 0079- 0087 and 0090-0091). This reads on the claim concept of comparing, by the processor, a ratio associated with the remaining un-sampled items and the plurality of items to a specified threshold);
based on a determination that the ratio is less than or equal to the specified threshold, further sampling, by the processor, the remaining un-sampled items to identify a further specified number of sampled items (Kallumadi discloses the instruction set provides commands to the processor, to tell it what it needs to do. clustering is the task of dividing the data points into a number of groups such that data points in the same groups are more similar to other data points in the same group than those in other groups. clustering algorithms only interpret the input data and find natural groups or clusters in feature space based on the threshold. it repeats until the cluster no longer change. All the methods accept standard data (n_samples, n_features). The algorithm clusters data by trying to separate samples in n groups of equal variance, minimizing a criterion known as the inertia or within-cluster sum-of-squares. This algorithm requires the number of clusters to be specified. It scales well to large number of samples and has been used across a large range of application areas in many different fields. The algorithm divides a set of N samples X into K disjoint clusters C, each described by the mean μj of the samples in the cluster. The means are commonly called the cluster centroids; note that they are not, in general, points from X, although they live in the same space. The first step chooses the initial centroids, with the most basic method being to choose k samples from the dataset X. After initialization, the algorithm consists of looping between the two other steps. The first step assigns each sample to its nearest centroid. The second step creates new centroids by taking the mean value of all of the samples assigned to each previous centroid. The difference between the old and the new centroids are computed and the algorithm repeats these last two steps until this value is less than a threshold. In other words, it repeats until the centroids do not move significantly. Cluster analysis, or clustering, is an unsupervised machine learning task. Clustering algorithms only interpret the input data and find natural groups or clusters in feature space. A ratio is a relationship between two things when it is expressed in numbers or amounts. This algorithm works by grouping the data one by one on the basis of the nearest distance measure of all the pairwise distance between the data point. The a priori specification of the threshold distance within the cluster and the minimum number of elements in each cluster, (see Kallumadi: Para. 0019-0025, 0040-0058, 0061-0077, 0079-0087 and 0090-0091). This reads on the claim concept of based on a determination that the ratio is less than or equal to the specified threshold, further sampling, by the processor, the remaining un-sampled items to identify a further specified number of sampled items);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the Data Cluster of Yan in order to have incorporated the Unsupervised Learning, as disclosed by Kallumadi, into since both of these mechanisms are directed to unsupervised learning is a machine learning technique in which models are not supervised using training dataset. Instead, models itself find the hidden patterns and insights from the given data. It can be compared to learning which takes place in the human brain while learning new things. The goal of unsupervised learning is to find the underlying structure of dataset, group that data according to similarities, and represent that dataset in a compressed format. A cluster is often an area of density in the feature space where examples from the domain (observations or rows of data) are closer to the cluster than other clusters. The cluster may have a center (the centroid) that is a sample or a point feature space and may have a boundary or extent. As such, cluster analysis is an iterative process where subjective evaluation of the identified clusters is fed back into changes to algorithm configuration until a desired or appropriate result is achieved. The k-means algorithm searches for a pre-determined number of clusters within an unlabeled multidimensional dataset. It accomplishes this using a simple conception of what the optimal clustering looks like: The "cluster center" is the arithmetic mean of all the points belonging to the cluster. Each point is closer to its own cluster center than to other cluster centers. After all, the number of possible combinations of cluster assignments is exponential in the number of data points an exhaustive search would be very, very costly. Fortunately for us, such an exhaustive search is not necessary: instead, the typical approach to k-means involves an intuitive iterative approach known as expectation maximization. Suppose the unsupervised learning algorithm is given an input dataset containing images of different types of cats and dogs. The algorithm is never trained upon the given dataset, which means it does not have any idea about the features of the dataset. The task of the unsupervised learning algorithm is to identify the image features on their own. Unsupervised learning algorithm will perform this task by clustering the image dataset into the groups according to similarities between images. Incorporating the teachings of Kallumadi into Yan would produce a system and method of identifying outliers in item categories are described. A pairwise similarity measurement may be determined between each item listing in a plurality of item listings based on a comparison of at least one feature of each item listing, as disclosed by Kallumadi, (see Abstract). 
However, Yan and Kallumadi do not appears to specifically disclose identifying a topic for each cluster of all of the clusters, wherein each cluster of all of the clusters is designated an original cluster; for a new cluster that is generated after generation of all of the clusters, comparing each cluster of all of the clusters to the new cluster to identify a most similar cluster pair; counting a number of intersected points between clusters of the cluster pair; and if an intersection over union based on the intersected points exceeds a specified topic threshold, transferring the topic of the original cluster from the cluster pair to the new cluster.
In the same field of endeavor, Dunne discloses identifying a topic for each cluster of all of the clusters, wherein each cluster of all of the clusters is designated an original cluster; for a new cluster that is generated after generation of all of the clusters (Dunne discloses topic analysis aims to discover the underlying topics or themes of text-based documents. Topic analysis may be desirable in numerous applications, such as in document management and retrieval. For example, processes for disentangling interleaved messages, which are exchanged in a chat messaging system or the like, may use topic analysis to identify a subset of messages that form part of a common conversation relating to a particular topic or theme over a period of time. A plurality of clusters containing one or more data objects is dynamically formed. A data object is associated with a cluster in dependence upon the at least one member's similarity in comparison to members in other data objects. The clustering method is applied to chat messages, represented by a vector of most important words, to form clusters of messages on chat topics. For example, messages associated with a cluster having the same keywords with the same or similar MLE scores, and thus relating to the same theme within the relatively stable topic cluster, may be reordered so that messages having the same theme are closer together within a cluster, rather than moved to a separate new cluster. The method 100 may be performed by one or more modules, components and/or subsystems of a clustering system for structuring the documents in topic clusters or groups with increased precision for improved efficiency, (see Dunne: Para. 0031-0047). This reads on the claim concept of identifying a topic for each cluster of all of the clusters, wherein each cluster of all of the clusters is designated an original cluster; for a new cluster that is generated after generation of all of the clusters), 
comparing each cluster of all of the clusters to the new cluster to identify a most similar cluster pair; counting a number of intersected points between clusters of the cluster pair; and if an intersection over union based on the intersected points exceeds a specified topic threshold, transferring the topic of the original cluster from the cluster pair to the new cluster (Dunne discloses the processor is configured to compare the topics from different sets and subsets of documents to identify patterns of changes in the relevance of topic keywords over time. The processor is configured to redefine the document clusters to form more homogenous clusters based on the identified patterns. A data object is associated with a cluster in dependence upon the at least one member's similarity in comparison to members in other data objects. The clustering method is applied to chat messages, represented by a vector of most important words, to form clusters of messages on chat topics. Step 170 may reassociate messages with clusters when topic drift and/or topic convergence is identified and according to the level of topic drift and/or topic convergence (e.g., whether the increase or decrease in MLE scores of representative keywords over time exceeds a predefined threshold indicative of "high" topic drift or "high" topic convergence, respectively). The method clusters each of the plurality of consecutive sets of documents and the one or more subsets of documents in accordance with each of the identified plurality of topics. The method redefines the document clusters to form more homogeneous clusters based on the identified patterns, (see Dunne: Para. 0031-0043, 0044-0047, 0056-0058, 0061-0062 and 0072). This reads on the claim concept of comparing each cluster of all of the clusters to the new cluster to identify a most similar cluster pair; counting a number of intersected points between clusters of the cluster pair; and if an intersection over union based on the intersected points exceeds a specified topic threshold, transferring the topic of the original cluster from the cluster pair to the new cluster).
 Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the clusters include groups with small distances between cluster members by specified threshold of Yan and Kallumadi in order to have incorporated the data clustering, as disclosed by Dunne, into since these mechanisms are directed to a plurality of documents, each of the plurality of documents represented by a vector of words and associated with a point in time. The method divides the received plurality of documents into first (macro) time slices using a first time interval to form a plurality of chronologically consecutive sets of documents. The method sub-divides each of the plurality of consecutive sets of documents into one or more second (micro) time slices using respective second time intervals to form one or more subsets of documents. The method identifies a plurality of topics in each of the plurality of consecutive sets of documents and the one or more subsets of documents, each of the plurality of topics represented by a set of most relevant topic keywords. The method clusters each of the plurality of consecutive sets of documents and the one or more subsets of documents in accordance with each of the identified plurality of topics. The method compares each of the identified plurality of topics with respect to each of the plurality of consecutive sets of documents and the one or more subsets of documents to detect patterns of changes in the set of most relevant topic keywords over time. Clustering is an unsupervised machine learning method of identifying and grouping similar data points in larger datasets without concern for the specific outcome. Clustering (sometimes called cluster analysis) is usually used to classify data into structures that are more easily understood and manipulated. Clustering is the task of dividing the population or data points into a number of groups such that data points in the same groups are more similar to other data points in the same group than those in other groups. In simple words, the aim is to segregate groups with similar traits and assign them into clusters. Clustering is the process of making a group of abstract objects into classes of similar objects. Clustering analysis is broadly used in many applications such as market research, pattern recognition, data analysis, and image processing. Clustering can also help marketers discover distinct groups in their customer base. And they can characterize their customer groups based on the purchasing patterns. Clustering also helps in classifying documents on the web for information discovery. Incorporating the teachings of Dunne into Yan and Kallumadi would produce a system, method and computer program product performs data analysis and clustering. A plurality of data objects are received, each represented by a vector of features and associated with a point in time. The plurality of data objects is divided into first time slices to form a plurality of consecutive sets of data objects. Each set of data objects is sub-divided into one or more second time slices so as to form one or more subsets of data objects, as disclosed by Dunne, (see Abstract).
Regarding claim 10, (drawn method): claim 10 is method claims respectively that correspond to apparatus of claim 4. Therefore, 10 is rejected for at least the same reasons as the apparatus of 4.
Regarding claim 11, (drawn method): claim 11 is method claims respectively that correspond to apparatus of claim 5. Therefore, 11 is rejected for at least the same reasons as the apparatus of 5.
Regarding claim 13, (drawn method): claim 13 is method claims respectively that correspond to apparatus of claim 2. Therefore, 13 is rejected for at least the same reasons as the apparatus of 2.
Regarding claim 14, (drawn method): claim 14 is method claims respectively that correspond to apparatus of claim 3. Therefore, 14 is rejected for at least the same reasons as the apparatus of 3.
Regarding claim 15, (drawn method): claim 15 is method claims respectively that correspond to apparatus of claim 7. Therefore, 15 is rejected for at least the same reasons as the apparatus of 7.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2015/0134660, A1 hereinafter Yan) in view of Kallumadi et al. (US 2014/0229307 A1, hereinafter Kallumadi), in view of Dunne et al. (US 2018/0336207 A1, hereinafter Dunne) in view of Love et al. (US 9,836,183 B1, hereinafter Love). 
Regarding dependent claim(s) 12, the combination of Yan, Kallumadi and Dunne disclose the computer-implemented method as in claim 9. However, the combination of Yan, Kallumadi and Dunne do not appear to specifically disclose further comprising: based on a determination that the ratio is greater than the specified threshold, generating an indication of completion of clustering of the plurality of items. 
In the same field of endeavor, Love discloses further comprising: based on a determination that the ratio is greater than the specified threshold, generating an indication of completion of clustering of the plurality of items (Love discloses a clustered graph, as indicated by block 12. In some cases, the clustered graph may include a relatively large number of nodes, each node corresponding to some entity, document, or other item. A ratio is a relationship between two things when it is expressed in numbers or amounts. For example, clusters having nodes that connect to nodes in another cluster with greater than a threshold frequency, greater than a threshold average weight, or some combination thereof may be positioned closer to one another than clusters lacking these relationships. Clustering algorithm is the backbone behind the search engines. Search engines try to group similar objects in one cluster and the dissimilar objects far from each other. It provides result for the searched data according to the nearest similar object which are clustered around the data to be searched, (Love: Col. 5 line 1-67, Col. 6 line 1-67, Col. 18 line 1-67, Col. 26 line 1-67, Col. 27 line 1-67 and Col. 30 line 1-67). This reads on the claim concept of further comprising: based on a determination that the ratio is greater than the specified threshold, generating an indication of completion of clustering of the plurality of items).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the clusters include groups with small distances between cluster members of Yan, Kallumadi and Dunne in order to have incorporated the greater than the specified threshold, as disclosed by Love, into since these mechanisms are directed to Cluster analysis or clustering is the task of grouping a set of objects in such a way that objects in the same group (called a cluster) are more similar (in some sense) to each other than to those in other groups (clusters). It is a main task of exploratory data analysis, and a common technique for statistical data analysis, used in many fields, including pattern recognition, image analysis, information retrieval, bioinformatics, data compression, computer graphics and machine learning. These models are based on the notion that the data points closer in data space exhibit more similarity to each other than the data points lying farther away. These models can follow two approaches. In the first approach, they start with classifying all data points into separate clusters & then aggregating them as the distance decreases. In the second approach, all data points are classified as a single cluster and then partitioned as the distance increases. Also, the choice of distance function is subjective. These models are very easy to interpret but lacks scalability for handling big datasets. Examples of these models are hierarchical clustering algorithm and its variants. These are iterative clustering algorithms in which the notion of similarity is derived by the closeness of a data point to the centroid of the clusters. K-Means clustering algorithm is a popular algorithm that falls into this category. In these models, the no. of clusters required at the end have to be mentioned beforehand, which makes it important to have prior knowledge of the dataset. These models run iteratively to find the local optima. These clustering models are based on the notion of how probable is it that all data points in the cluster belong to the same distribution. These models often suffer from overfitting. A popular example of these models is Expectation-maximization algorithm which uses multivariate normal distributions. These models search the data space for areas of varied density of data points in the data space. Initialize the threshold distance allowed for clusters and the minimum cluster size. Build a candidate cluster for each data point by including the closest point, the next closest, and so on, until the distance of the cluster surpasses the threshold. Save the candidate cluster with the most points as the first true cluster, and remove all points in the cluster from further consideration. Repeat with the reduced set of points until no more cluster can be formed having the minimum cluster size. Incorporating the teachings of Love into Yan, Kallumadi and Dunne would produce a provided is a process including: obtaining a clustered graph, the clustered graph having three or more clusters, each cluster having a plurality of nodes of the graph, the nodes being connected in pairs by one or more respective edges; determining visual attributes of cluster icons based on amounts of nodes in clusters corresponding to the respective cluster icons, as disclosed by Love, (see Abstract).   
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yan et al. (US 2015/0134660, A1 hereinafter Yan), in view of Huang et al. (US 2016/0364421, A1 hereinafter Huang) in view of Kallumadi et al. (US 2014/0229307 A1, hereinafter Kallumadi) in view of Love et al. (US 9,836,183 B1, hereinafter Love) and in view of Dunne et al. (US 2018/0336207 A1, hereinafter Dunne).
Regarding independent claim(s) 17, Yan discloses a non-transitory computer readable medium on which is stored machine-readable instructions that when executed by a processor, cause the processor to (Yan discloses process and all other processes mentioned herein may be embodied in processor-executable program code read from one or more non-transitory computer-readable media, (see Yan: Para. 0023-0025 and 0063-0065). This reads on the claim concepts of a non-transitory computer readable medium on which is stored machine-readable instructions that when executed by a processor, cause the processor to):
specify a sample size; randomly sample, based on the specified sample size, a dataset that includes a plurality of items to identify a specified number of sampled items, cluster the sampled items to generate a plurality of clusters (Yan discloses a first dataset comprising n data samples is identified. Each of datasets includes a small sample of dataset. For example, dataset 10 may include ten thousand records, and each of datasets 12, 14, 16 and 18 may include one hundred records randomly chosen from the ten thousand records of dataset 10. Each of the plurality of datasets includes m data samples (performing m random selections) selected from the b data samples identified (see Yan: Para. 0023-0030). Next, a cluster is identified for each of the b unique data samples identified, which is clusters are identified based on the attributes of each b unique data sample, (see Yan: Para. 0031-0038 and 0046-0057). This reads on the claim concepts of specify a sample size; randomly sample, based on the specified sample size, cluster the sampled items to generate a plurality of clusters);
  However, Yan does not appear to specifically disclose wherein a sample size associated with the sampling of the dataset is a fixed number that is independent of a number of the plurality of items.
In the same field of endeavor, Huang discloses wherein a sample size associated with the sampling of the dataset is a fixed number that is independent of a number of the plurality of items (Huang discloses due to the small size of cluster 404 (a lower level cluster), the sampling rate can include up to a 100 percent sampling from cluster 404, without a significant adverse effect on query or analysis processing times. Sample with a probability of (P/100) and excludes each row in the sample with a probability of (1-P/100). The algorithm divides a set of N samples X into K disjoint clusters C, each described by the mean μj of the samples in the cluster. The means are commonly called the cluster "centroids"; note that they are not, in general, points from X, although they live in the same space, (see Huang: Para. 0052-0059, 0061-0077, 0082- 0102 and 0107-0109). This reads on the claim concept of wherein a sample size associated with the sampling of the dataset is a fixed number that is independent of a number of the plurality of items);
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the data cluster of Yan in order to have incorporated fixed number, as disclosed by Huang, into since these mechanisms are directed to a plurality of record identifiers with each record identifier uniquely identifying a record in a database; performing cluster analysis on the records corresponding to the plurality of record identifiers to yield a plurality of clusters, with each cluster including at least one record; and constructing a database index data structure where: each record identifier is represented a leaf node, each cluster is represented as a non-leaf node, and each leaf node is related to at least one non-leaf node base upon which record identifiers belong to which clusters. Cluster analysis itself is not one specific algorithm, but the general task to be solved. It can be achieved by various algorithms that differ significantly in their notion of what constitutes a cluster and how to efficiently find them. Popular notions of clusters include groups with small distances among the cluster members, dense areas of the data space, intervals or particular statistical distributions. Clustering can therefore be formulated as a multi-objective optimization problem. The appropriate clustering algorithm and parameter settings (including values such as the distance function to use, a density threshold or the number of expected clusters) depend on the individual data set and intended use of the results. Cluster analysis as such is not an automatic task, but an iterative process of knowledge discovery or interactive multi-objective optimization that involves trial and failure. It will often be necessary to modify data preprocessing and model parameters until the result. Incorporating the teachings of Huang into Yan would produce analysis results are determined based on progressive data sampling. Sampling is conducted based on the level of detail required and/or the resources (time or computing resources) that are available. Larger, more concentrated clusters, at higher levels of detail, are sampled more sparsely. Smaller, more diffuse clusters, at lower levels of detail, are sampled more intensively. Analysis results, including outlier data, include proportional representation from the whole database up to the level of detail required. Results are quickly determined with specified degree of accuracy, based on initial sampling, and are refined with subsequent sampling, as disclosed by Huang, (see Abstract).
However, Yan and Huang do not appears to specifically disclose perform assignment of un-sampled items from the plurality of items to the clusters; identify, based on the performance of assignment of the un-sampled items to the clusters, remaining un-sampled items that are not assigned to the clusters; compare a ratio associated with the remaining un-sampled items and the plurality of items to a specified threshold.
In the same field of endeavor, Kallumadi discloses perform assignment of un-sampled items from the plurality of items to the clusters; identify, based on the performance of assignment of the unsampled items to the clusters, remaining un-sampled items that are not assigned to the clusters (Kallumadi discloses a mathematical function of the pairwise similarity measurements between the item listings for each cluster of item listings, and determining at least one cluster of outliers among the plurality of clusters of item listings using the pairwise similarity measurements between each cluster of item. Each clustering algorithm comes in two variants: a class that implements the fit method to learn the clusters on train data, and a function, that, given train data, returns an array of integer labels corresponding to the different clusters (unsupervised learning technique). All the methods accept standard data (n_samples, n_features). The algorithm clusters data by trying to separate samples in n groups of equal variance, minimizing a criterion known as the inertia or within cluster sum-of-squares. This algorithm requires the number of clusters to be specified. It scales well to large number of samples and has been used across a large range of application areas in many different fields. The algorithm divides a set of N samples X into K disjoint clusters C, each described by the mean μj of the samples in the cluster. The means are commonly called the cluster centroids; note that they are not, in general, points from X, although they live in the same space. The first step chooses the initial centroids, with the most basic method being to choose k samples from the dataset X. After initialization, K-means consists of looping between the two other steps. The first step assigns each sample to its nearest centroid. The second step creates new centroids by taking the mean value of all of the samples assigned to each previous centroid. The difference between the old and the new centroids are computed and the algorithm repeats these last two steps until this value is less than a threshold. In other words, it repeats until the centroids do not move significantly. Cluster analysis, or clustering, is an unsupervised machine learning task. Clustering algorithms only interpret the input data and find natural groups or clusters in feature space, (see Kallumadi: Para. 0040-0058 and 0062- 0076). This reads on the claim concept of perform assignment of un-sampled items from the plurality of items to the clusters; identify, based on the performance of assignment of the un-sampled items to the clusters, remaining un-sampled items that are not assigned to the clusters);
compare a ratio associated with the remaining un-sampled items and the plurality of items to a specified threshold (Kallumadi discloses clustering is a method of grouping the objects into clusters such that objects with most similarities remains into a group and has less or no similarities with the objects of another group. Cluster analysis finds the commonalities between the data objects and categorizes them as per the presence and absence of those commonalities. A ratio is a relationship between two things when it is expressed in numbers or amounts. Clustering algorithm can be used in identifying the cancerous data set. Initially we take known samples of cancerous and non-cancerous data set. Label both the samples data set. We then randomly mix both samples and apply different clustering algorithms into the mixed samples data set {this is known as learning phase of clustering algorithm) and accordingly check the result for how many data set we are getting the correct results (since this is known samples we already know the results beforehand) and hence we can calculate the percentage of correct results obtained. Now, for some arbitrary sample data set if we apply the same algorithm we can expect the result to be the same percentage correct as we got during the learning phase of the particular algorithm. On this basis we can search for the best suitable clustering algorithm for our data samples. This algorithm works by grouping the data one by one on the basis of the nearest distance measure of all the pairwise distance between the data point. The apriori specification of the threshold distance within the cluster and the minimum number of elements in each cluster. Now from each data point we find all its candidate data points. Candidate data points are those which are within the range of the threshold distance from the given data point. This way we find the candidate data points for all data point and choose the one with large number of candidate data points to form cluster. Now data points which belongs to this cluster is removed and the same procedure is repeated with the reduced set of data points until no more cluster can be formed satisfying the minimum size criteria, (see Kallumadi: Para. 0019-0025, 0058, 0061-0077, 0079-0087 and 0090-0091). This reads on the claim concept of compare a ratio associated with the remaining unsampled items and the plurality of items to a specified threshold); and 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the data cluster of Yan and Huang in order to have incorporated the Unsupervised Learning, as disclosed by Kallumadi, into since both of these mechanisms are directed to unsupervised learning is a machine learning technique in which models are not supervised using training dataset. Instead, models itself find the hidden patterns and insights from the given data. It can be compared to learning which takes place in the human brain while learning new things. The goal of unsupervised learning is to find the underlying structure of dataset, group that data according to similarities, and represent that dataset in a compressed format. A cluster is often an area of density in the feature space where examples from the domain (observations or rows of data) are closer to the cluster than other clusters. The cluster may have a center (the centroid) that is a sample or a point feature space and may have a boundary or extent. As such, cluster analysis is an iterative process where subjective evaluation of the identified clusters is fed back into changes to algorithm configuration until a desired or appropriate result is achieved. The k-means algorithm searches for a pre-determined number of clusters within an unlabeled multidimensional dataset. It accomplishes this using a simple conception of what the optimal clustering looks like: The "cluster center" is the arithmetic mean of all the points belonging to the cluster. Each point is closer to its own cluster center than to other cluster centers. After all, the number of possible combinations of cluster assignments is exponential in the number of data points an exhaustive search would be very, very costly. Fortunately for us, such an exhaustive search is not necessary: instead, the typical approach to k-means involves an intuitive iterative approach known as expectation maximization. Suppose the unsupervised learning algorithm is given an input dataset containing images of different types of cats and dogs. The algorithm is never trained upon the given dataset, which means it does not have any idea about the features of the dataset. The task of the unsupervised learning algorithm is to identify the image features on their own. Unsupervised learning algorithm will perform this task by clustering the image dataset into the groups according to similarities between images. Incorporating the teachings of Kallumadi into Yan and Huang would produce a system and method of identifying outliers in item categories are described. A pairwise similarity measurement may be determined between each item listing in a plurality of item listings based on a comparison of at least one feature of each item listing, as disclosed by Kallumadi, (see Abstract).
However, Yan, Huang and Kallumadi do not appears to specifically disclose based on a determination that the ratio is greater than the specified threshold, generate an indication of completion of clustering of the plurality of items.
In the same field of endeavor, Love discloses based on a determination that the ratio is greater than the specified threshold, generate an indication of completion of clustering of the plurality of items (Love discloses a clustered graph, as indicated by block 12. In some cases, the clustered graph may include a relatively large number of nodes, each node corresponding to some entity, document, or other item. A ratio is a relationship between two things when it is expressed in numbers or amounts. For example, clusters having nodes that connect to nodes in another cluster with greater than a threshold frequency, greater than a threshold average weight, or some combination thereof may be positioned closer to one another than clusters lacking these relationships. Clustering algorithm is the backbone behind the search engines. Search engines try to group similar objects in one cluster and the dissimilar objects far from each other. It provides result for the searched data according to the nearest similar object which are clustered around the data to be searched, (Love: Col. 5 line 1-67, Col. 6 line 1- 67, Col. 18 line 1-67, Col. 26 line 1-67, Col. 27 line 1-67 and Col. 30 line 1-67). This reads on the claim concept of based on a determination that the ratio is greater than the specified threshold, generate an indication of completion of clustering of the plurality of items).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the clusters include groups with small distances between cluster members of Yan, Huang and Kallumadi in order to have incorporated the greater than the specified threshold, as disclosed by Love, into since these mechanisms are directed to Cluster analysis or clustering is the task of grouping a set of objects in such a way that objects in the same group (called a cluster) are more similar (in some sense) to each other than to those in other groups (clusters). It is a main task of exploratory data analysis, and a common technique for statistical data analysis, used in many fields, including pattern recognition, image analysis, information retrieval, bioinformatics, data compression, computer graphics and machine learning. These models are based on the notion that the data points closer in data space exhibit more similarity to each other than the data points lying farther away. These models can follow two approaches. In the first approach, they start with classifying all data points into separate clusters & then aggregating them as the distance decreases. In the second approach, all data points are classified as a single cluster and then partitioned as the distance increases. Also, the choice of distance function is subjective. These models are very easy to interpret but lacks scalability for handling big datasets. Examples of these models are hierarchical clustering algorithm and its variants. These are iterative clustering algorithms in which the notion of similarity is derived by the closeness of a data point to the centroid of the clusters. K-Means clustering algorithm is a popular algorithm that falls into this category. In these models, the no. of clusters required at the end have to be mentioned beforehand, which makes it important to have prior knowledge of the dataset. These models run iteratively to find the local optima. These clustering models are based on the notion of how probable is it that all data points in the cluster belong to the same distribution. These models often suffer from overfitting. A popular example of these models is Expectation-maximization algorithm which uses multivariate normal distributions. These models search the data space for areas of varied density of data points in the data space. Initialize the threshold distance allowed for clusters and the minimum cluster size. Build a candidate cluster for each data point by including the closest point, the next closest, and so on, until the distance of the cluster surpasses the threshold. Save the candidate cluster with the most points as the first true cluster, and remove all points in the cluster from further consideration. Repeat with the reduced set of points until no more cluster can be formed having the minimum cluster size. Incorporating the teachings of Love into Yan, Huang and Kallumadi would produce a provided is a process including: obtaining a clustered graph, the clustered graph having three or more clusters, each cluster having a plurality of nodes of the graph, the nodes being connected in pairs by one or more respective edges; determining visual attributes of cluster icons based on amounts of nodes in clusters corresponding to the respective cluster icons, as disclosed by Love, (see Abstract).
However, Yan, Huang, Kallumadi and Love do not appears to specifically disclose identify a topic for each cluster of the plurality of clusters, wherein each cluster of the plurality of clusters is designated an original cluster; for a new cluster that is generated after generation of the plurality of clusters, compare each cluster of the plurality of clusters to the new cluster to identify a most similar cluster pair; count a number of intersected points between clusters of the cluster pair; and if an intersection over union based on the intersected points exceeds a specified topic threshold, transfer the topic of the original cluster from the cluster pair to the new cluster.
In the same field of endeavor, Dunne discloses identify a topic for each cluster of the plurality of clusters, wherein each cluster of the plurality of clusters is designated an original cluster; for a new cluster that is generated after generation of the plurality of clusters (Dunne discloses topic analysis aims to discover the underlying topics or themes of text-based documents. Topic analysis may be desirable in numerous applications, such as in document management and retrieval. For example, processes for disentangling interleaved messages, which are exchanged in a chat messaging system or the like, may use topic analysis to identify a subset of messages that form part of a common conversation relating to a particular topic or theme over a period of time. A plurality of clusters containing one or more data objects is dynamically formed. A data object is associated with a cluster in dependence upon the at least one member's similarity in comparison to members in other data objects. The clustering method is applied to chat messages, represented by a vector of most important words, to form clusters of messages on chat topics. For example, messages associated with a cluster having the same keywords with the same or similar MLE scores, and thus relating to the same theme within the relatively stable topic cluster, may be reordered so that messages having the same theme are closer together within a cluster, rather than moved to a separate new cluster. The method 100 may be performed by one or more modules, components and/or subsystems of a clustering system for structuring the documents in topic clusters or groups with increased precision for improved efficiency, (see Dunne: Para. 0031-0047). This reads on the claim concept of identify a topic for each cluster of the plurality of clusters, wherein each cluster of the plurality of clusters is designated an original cluster; for a new cluster that is generated after generation of the plurality of clusters),
compare each cluster of the plurality of clusters to the new cluster to identify a most similar cluster pair; count a number of intersected points between clusters of the cluster pair; and if an intersection over union based on the intersected points exceeds a specified topic threshold, transfer the topic of the original cluster from the cluster pair to the new cluster (Dunne discloses the processor is configured to compare the topics from different sets and subsets of documents to identify patterns of changes in the relevance of topic keywords over time. The processor is configured to redefine the document clusters to form more homogenous clusters based on the identified patterns. A data object is associated with a cluster in dependence upon the at least one member's similarity in comparison to members in other data objects. The clustering method is applied to chat messages, represented by a vector of most important words, to form clusters of messages on chat topics. Step 170 may reassociate messages with clusters when topic drift and/or topic convergence is identified and according to the level of topic drift and/or topic convergence (e.g., whether the increase or decrease in MLE scores of representative keywords over time exceeds a predefined threshold indicative of "high" topic drift or "high" topic convergence, respectively). The method clusters each of the plurality of consecutive sets of documents and the one or more subsets of documents in accordance with each of the identified plurality of topics. The method redefines the document clusters to form more homogeneous clusters based on the identified patterns, (see Dunne: Para. 0031-0043, 0044-0047, 0056-0058, 0061-0062 and 0072). This reads on the claim concept of compare each cluster of the plurality of clusters to the new cluster to identify a most similar cluster pair; count a number of intersected points between clusters of the cluster pair; and if an intersection over union based on the intersected points exceeds a specified topic threshold, transfer the topic of the original cluster from the cluster pair to the new cluster).
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify the clusters include groups with small distances between cluster members by specified threshold of Yan, Huang, Kallumadi and Love in order to have incorporated the data clustering, as disclosed by Dunne, into since these mechanisms are directed to a plurality of documents, each of the plurality of documents represented by a vector of words and associated with a point in time. The method divides the received plurality of documents into first (macro) time slices using a first time interval to form a plurality of chronologically consecutive sets of documents. The method sub-divides each of the plurality of consecutive sets of documents into one or more second (micro) time slices using respective second time intervals to form one or more subsets of documents. The method identifies a plurality of topics in each of the plurality of consecutive sets of documents and the one or more subsets of documents, each of the plurality of topics represented by a set of most relevant topic keywords. The method clusters each of the plurality of consecutive sets of documents and the one or more subsets of documents in accordance with each of the identified plurality of topics. The method compares each of the identified plurality of topics with respect to each of the plurality of consecutive sets of documents and the one or more subsets of documents to detect patterns of changes in the set of most relevant topic keywords over time. Clustering is an unsupervised machine learning method of identifying and grouping similar data points in larger datasets without concern for the specific outcome. Clustering (sometimes called cluster analysis) is usually used to classify data into structures that are more easily understood and manipulated. Clustering is the task of dividing the population or data points into a number of groups such that data points in the same groups are more similar to other data points in the same group than those in other groups. In simple words, the aim is to segregate groups with similar traits and assign them into clusters. Clustering is the process of making a group of abstract objects into classes of similar objects. Clustering analysis is broadly used in many applications such as market research, pattern recognition, data analysis, and image processing. Clustering can also help marketers discover distinct groups in their customer base. And they can characterize their customer groups based on the purchasing patterns. Clustering also helps in classifying documents on the web for information discovery. Incorporating the teachings of Dunne into Yan, Huang, Kallumadi and Love would produce a system, method and computer program product performs data analysis and clustering. A plurality of data objects are received, each represented by a vector of features and associated with a point in time. The plurality of data objects is divided into first time slices to form a plurality of consecutive sets of data objects. Each set of data objects is sub-divided into one or more second time slices so as to form one or more subsets of data objects, as disclosed by Dunne, (see Abstract).
Regarding claim 18, (drawn computer readable medium): claim 18 is computer readable medium claims respectively that correspond to apparatus of claim 3. Therefore, 18 is rejected for at least the same reasons as the apparatus of 3.
Regarding claim 19, (drawn computer readable medium): claim 19 is computer readable medium claims respectively that correspond to apparatus of claim 4. Therefore, 19 is rejected for at least the same reasons as the apparatus of 4.
Regarding claim 20, (drawn computer readable medium): claim 20 is computer readable medium claims respectively that correspond to apparatus of claim 5. Therefore, 20 is rejected for at least the same reasons as the apparatus of 5.
                                                                    Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims
above for the convenience of the applicant. Although the specified citations are representative of the
teachings in the art and are applied to the specific limitations within the individual claim, other passages
and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant
fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as
well as the context of the passage as taught by the prior art or disclosed by the examiner and the
additional related prior arts made of record that are considered pertinent to applicant's disclosure to
further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772. The examiner can normally be reached Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164  

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164